IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60232
                           Summary Calendar



                           STAN GHEORGHICA,

                                                         Petitioner,

                                 VERSUS

                IMMIGRATION AND NATURALIZATION SERVICE,

                                                         Respondent.

                          - - - - - - - - - -
                    Petition for Review of an Order
                  of the Board of Immigration Appeals
                            No. A-71-981-463
                          - - - - - - - - - -
                            January 26, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Stan   Gheorghica,    a   native   and   citizen   of   Romania,   has

petitioned this court to review a determination by the Board of

Immigration Appeals (“BIA”) that he should be deported.           We DENY

Gheorghica’s petition because the record shows that the BIA’s

determination      is     supported     by     substantial      evidence.

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     PETITION DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.